                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                SOUTHERN DIVISION

UNITED STATES OF AMERICA,                           )
                                                    )
                      Plaintiff,                    )
                                                    )       Criminal Action No.
                                                    )       20-3050-07-CR-S-BP
v.                                                  )
                                                    )
KEVIN L. MOSS,                                      )
                                                    )
                      Defendant.                    )

                            SCHEDULING AND TRIAL ORDER

                             I. SCHEDULING CONFERENCE

       Present for a scheduling conference on June 29, 2020, were defendant Kevin L. Moss and

counsel, Shane Cantin, Attorney at Law, and counsel for the government, Jessica Keller, Special

Assistant United States Attorney.

              A.      DISCOVERY

              1.      Counsel for the government and defendants agreed to voluntarily provide
                      Jencks Act material at least 14 days prior to trial.

              2.      This proceeding constitutes a specific request by the defense and the
                      government for all information covered by this proceeding. In addition,
                      during the conference, defense counsel requested all discovery to which
                      defendant may be entitled pursuant to the Federal Rules of Criminal
                      Procedure, the Federal Rules of Evidence and the United States
                      Constitution. The government requested reciprocal discovery to which it
                      is entitled pursuant to the Federal Rules of Criminal Procedure, the Federal
                      Rules of Evidence and the United States Constitution.

                II.   DISCOVERY PROVIDED BY THE GOVERNMENT

       Within ten days from the date of this Order, the government shall disclose or make

available for inspection, copying or photographing to defense counsel, the following

information within the possession, custody and control of the government or the existence of




          Case 6:20-cr-03050-BP Document 96 Filed 06/29/20 Page 1 of 8
which is known or by the exercise of due diligence may become known to the attorney for the

government:

       A.      CONVICTIONS

               1.    A copy of the prior criminal record of the defendant, if any, which is within
                     the possession, custody, or control of the government, the existence of
                     which is known, or by the exercise of due diligence may become known, to
                     the attorney for the government.

               2.    A copy of the defendant=s prior felony convictions which the government
                     intends to use for impeachment.

       B.      STATEMENTS

               1.    Any written or recorded statement, or copy thereof, made by the defendant
                     which is within the possession, custody, or control of the government, the
                     existence of which is known, or by the exercise of due diligence may
                     become known, to the attorney for the government.

               2.    The substance of any oral statement made by the defendant whether before
                     or after arrest, to an attorney for the government, a Federal agent, or any
                     other law enforcement officer.

               3.    The recorded testimony of the defendant before a Grand Jury which relates
                     to the offense charged.

       C.      OTHER DISCOVERY

               1.    Any books, papers, documents, photographs, tangible objects, buildings or
                     places, or copies or portions thereof, which are within the possession,
                     custody or control of the government and which are material to the
                     preparation of the defendant=s defense or are intended for use by the
                     government as evidence in chief at the trial, or were obtained from or
                     belong to the defendant.

               2.    Any results or reports of physical or mental examinations, and of scientific
                     tests or experiments, or copies thereof, which are within the possession,
                     custody or control of the government, the existence of which is known, or
                     by the exercise of due diligence may become known, to the attorney for the
                     government, and which are material to the preparation of the defense or are
                     intended for use by the government as evidence in chief at the trial.



                                               2


            Case 6:20-cr-03050-BP Document 96 Filed 06/29/20 Page 2 of 8
   D.    EVIDENCE ARGUABLY SUBJECT TO SUPPRESSION

   1.    Identify and provide a list of the physical or tangible evidence seized
         pursuant to a state or federal search warrant, consent of the defendant or of
         some other person or incident to the arrest of the defendant and as to each
         item described and identified provide the following:

         a.     The location from which the evidence was seized;
         b.     The date and time of the search and seizure;
         c.     The name and address of the person(s) making the seizure;
         d.     The name and address of any witness(es) to the seizures; and
         e.     In lieu of items (a)-(d), the government can provide all reports
                relating to any search and seizures within its possession, custody,
                and control, the existence of which is known or by the exercise of
                due diligence may become known to the attorney for the
                Government.

   2.    Identify and list by date all electronic surveillance including any court
         ordered interceptions of oral or wire communications, consensual
         recordings of telephone conversations, body recorders, wiretaps, pen
         registers or trap and trace devices, video cameras, or bank surveillance
         cameras and provide the following:

         a.     All logs, notes, reports or other material relating to the electronic
                surveillance
         b.     Copies and transcripts, if transcribed, of any recorded
                conversations; and
         c.     Copies of all videotape, including bank surveillance tapes.

   3.    Disclosure of any identification procedure of defendant that has been used
         either by way of lineups or photographic or voice identification and for each
         such procedure provide the following information:

         a.     The name and address of each identification witness;
         b.     The method of identification;
         c.     The specific items used in the identification procedure, i.e.
                photographs, tape recordings, etc.;
         d.     The date and location of the identification procedure;
         e.     The results of the identification procedure; and
         f.     Notes, memorandum, reports and records regarding the
                identification procedure.
         g.     In lieu of items (a)-(f), the government can provide all reports
                relating to any identification procedure of defendant within its
                possession, custody, and control, the existence of which is known or


                                   3


Case 6:20-cr-03050-BP Document 96 Filed 06/29/20 Page 3 of 8
                              by the exercise of due diligence may become known to the attorney
                              for the Government.

                      III. DISCOVERY PROVIDED BY THE DEFENDANT

       A.      DOCUMENTS / REPORTS/ TESTS

       Upon compliance with the government=s discovery obligations under sections II.C.1. or

II.C.2. above, the defendant shall permit the government to inspect, copy or photograph the

following categories of material:

               1.     Any books, papers, documents, photographs, tangible objects, or copies or
                      portions thereof, which are within the possession, custody, or control of the
                      defendant and which the defendant intends to introduce as evidence in chief
                      at the trial.

               2.     Any results or reports of physical or mental examinations and of scientific
                      tests or experiments made in connection with the particular case, or copies
                      thereof, within the possession or control of the defendant, which the
                      defendant intends to introduce as evidence in chief at the trial or which were
                      prepared by a witness whom the defendant intends to call at the trial when
                      the results or reports relate to that witness= testimony.

       B.      ALIBI EVIDENCE

               1.     Within thirty days from the date of this Order, defendant shall serve
                      upon the government a written notice of the defendant=s intention to offer a
                      defense of alibi. Such notice shall state the specific place or places at
                      which the defendant claims to have been at the time of the alleged offense
                      and the names and addresses of the witnesses upon whom the defendant
                      intends to rely to establish such alibi.

               2.     Within ten days thereafter, but in no event less than fourteen days
                      before trial, the government shall serve upon the defendant a written notice
                      stating the names and addresses of the witnesses upon whom the
                      government intends to rely to establish the defendant=s presence at the scene
                      of the alleged offense and any other witnesses to be relied on to rebut
                      testimony of any of the defendant=s alibi witnesses.

               3.     If prior to or during trial, a party learns of an additional witness whose
                      identity, if known, should have been included in the information furnished
                      above, the party shall promptly notify the other party of the existence and
                      identity of such additional witness.

                                                4


            Case 6:20-cr-03050-BP Document 96 Filed 06/29/20 Page 4 of 8
                        IV. EXPERT TESTIMONY

A.      RULE 16(a)(1)(E) EXPERTS

        1.    No later than fourteen days prior to the trial, the government shall
              disclose to the defendant a written summary of testimony that the
              Government intends to use under Rules 702, 703 or 705 of the Federal
              Rules of Evidence during its case-in-chief at trial. The written summary
              should identify the witnesses, describe the witnesses= opinions, the bases
              and the reasons for the opinions, and the witnesses= qualifications.

        2.    No later than five days prior to trial, defendant shall disclose to the
              government a written summary of testimony that the defendant intends to
              use under Rules 702, 703 or 705 of the Federal Rules of Evidence as
              evidence at trial. The written summary should identify the witnesses,
              describe the witnesses= opinions, the bases and the reasons for the opinions,
              and the witnesses= qualifications.

B.      MENTAL HEALTH EXPERTS/EVIDENCE

        1.    On or before twenty days from arraignment, the parties must file any
              motion seeking to determine the defendant=s mental competency pursuant
              to 18 U.S.C. ' 4241.

        2.    On or before twenty days from arraignment, the defendant shall file a
              notice in writing which complies with the requirements of Rule 12.2 of the
              Federal Rules of Criminal Procedure stating:

              a.     Whether the defendant intends to rely upon the defense of insanity
                     at the time of the alleged offense; and
              b.     Whether the defendant intends to introduce expert testimony
                     relating to a mental disease or defect or any other mental condition
                     of the defendant bearing upon the issue of guilt.

        3.    If the defendant gives notice under Rule 12.2(b) of an intent to present
              expert testimony on the defendant=s mental condition, on or before thirty
              days prior to trial, the defendant shall identify the experts and provide a
              summary of the witnesses= opinions, the bases and reasons for those
              opinions and the witnesses= qualifications.

        4.    If the defendant complies with the requirements of V.B.2. and V.B.3., on or
              before fourteen days prior to trial, the government shall disclose to the
              defendant a written summary of testimony the government intends to use
              under Rules 702, 703, or 705 as evidence at trial on the issue of the

                                        5


     Case 6:20-cr-03050-BP Document 96 Filed 06/29/20 Page 5 of 8
               defendant=s mental condition. The summary shall describe the witnesses=
               opinions, the bases and the reasons for those opinions, and the witnesses=
               qualifications.

             V. EVIDENCE FAVORABLE TO THE DEFENSE

A.      BRADY EVIDENCE

        Within ten days from the date of this order, the Government is directed to
        disclose all evidence favorable to the defendant within the meaning of Brady v.
        Maryland.

B.      GIGLIO IMPEACHMENT EVIDENCE

        No later than fourteen days prior to trial, the Government is directed to
        disclose all evidence which may tend to adversely affect the credibility of any
        person called as a witness by the government pursuant to Giglio v. United States
        and United States v. Agurs, including the arrest and/or conviction record of each
        government witness, any offers of immunity or lenience, whether made directly or
        indirectly, to any government witness in exchange for testimony and the amount of
        money or other remuneration given to any witness.

C.      ENTRAPMENT EVIDENCE

        Within ten days from the date of this Order, the government is directed to
        provide discovery, inspection, and copying or photographing of any information
        suggesting entrapment of the defendant which is within the possession, custody or
        control of the government or the existence of which is known or by the exercise of
        due diligence may become known to the government attorney.

D.      WITNESS INDUCEMENTS

        No later than fourteen days prior to trial, the government is directed to provide
        written disclosure of: (a) the names(s) and address(es) of the witness(es) to whom
        the government has made a promise; (b) all promises or inducements made to any
        witness(es); (c) all agreements entered into with any witness(es); and (d) the
        amount of money or other remuneration given to any witness(es).

E.      INFORMANTS

        Unless the government has made a claim of privilege as to an informant, no later
        than fourteen days prior to trial, the government is directed to provide: (a) the
        name(s) and address(es) of the informant(s); (b) all promises or inducements to the
        informant(s); (c) all agreements entered into with the informant(s); (d) the amount
        of money or other remuneration given to the informant(s); (e) identification of the

                                         6


     Case 6:20-cr-03050-BP Document 96 Filed 06/29/20 Page 6 of 8
        informant=s prior testimony; (f) evidence of psychiatric treatment; (g) evidence of
        the informant=s narcotic habit; and (h) the name, address and phone number for the
        lawyer(s) for the informant(s) if represented by counsel. If an informant objects to
        the disclosure of his or her address, the government shall produce the informant to
        defense counsel for a determination of whether or not the informant will consent to
        an interview. If the informant refuses to appear, the United States shall provide a
        written statement to that effect signed by the informant or his counsel.

                            VI. PRETRIAL FILINGS

A.      PRETRIAL MOTIONS

        On or before twenty days from the date of this order, the parties shall file any
        relevant pretrial motions. Any suggestions in opposition shall be filed on or
        before fourteen days thereafter. For defendants who are represented by
        counsel, the Court will only accept pretrial filings made by counsel. Pro se filings
        will not be accepted for defendants who are represented by counsel.

B.      RELEVANT OFFENSE CONDUCT

        Within fourteen days of trial or a change of plea hearing, the government is
        directed to disclose all information in its possession on which it will rely to
        establish Arelevant offense conduct@ or to establish an upward departure under the
        Federal Sentencing Guidelines.

C.      RULE 404(b) EVIDENCE

        The government is directed to provide written notice of all prior and subsequent
        acts and convictions intended to prove knowledge, intent or other elements
        identified in Rule 404(b) of the Federal Rules of Evidence no later than fourteen
        days prior to trial.

D.      WITNESS LISTS

        The government is directed to supply in writing witness lists which shall include
        the name and address of each witness whom counsel intends to call in its
        case-in-chief, together with any record of prior felony convictions for such witness,
        no later than fourteen days prior to trial. The defendant is directed to supply in
        writing witness lists which shall include the name and address of each witness
        whom counsel intends to call in its case-in-chief, together with any record of prior
        felony convictions for such witness, no later than five days prior to trial. If a
        new witness is discovered after counsel prepares its witness list, either prior to trial
        or during trial, counsel shall promptly notify opposing defense and provide the
        discovery identified above.


                                           7


     Case 6:20-cr-03050-BP Document 96 Filed 06/29/20 Page 7 of 8
       E.      EXHIBIT LISTS

               The government is directed to supply in writing exhibit lists which shall include a
               description of each exhibit that counsel intends to offer in its case-in-chief no later
               than fourteen days prior to trial. Defendant is directed to supply in writing
               exhibit lists which shall include a description of each exhibit that counsel intends to
               offer in its case-in-chief no later than five days prior to trial. All exhibits must
               be numbered with Arabic Numbers and No Sub Parts. Specifically, exhibits
               must be numbered 1, 2, 3, 4, etc. No exhibits numbered 1A, 1B, 2A, 2B, etc.,
               will be permitted.

       F.      MOTIONS IN LIMINE

               No later than seven days prior to trial, the parties should file any motions in
               limine seeking to exclude evidence from trial. (Once the motion is filed, copies
               should be faxed to opposing counsel and the Court.) Any suggestions in
               opposition to the motions in limine should be filed within three days after the
               motion is filed.

       G.      STIPULATIONS

               Any proposed stipulations should be provided in writing to opposing counsel and
               the Court no later than fourteen days prior to trial.

                                 VII. WITNESS ADDRESSES

       In lieu of providing the address of any witness required by this Order, counsel for the

government or defendant may produce the witness for interview by opposing counsel.

                                VIII. TIME CALCULATIONS

       All time calculations are governed by the Federal Rules of Criminal Procedure.

       IT IS SO ORDERED.

                                                       /s/ David P. Rush
                                                      DAVID P. RUSH
                                                      United States Magistrate Judge


Date: June 29, 2020




                                        8 96 Filed 06/29/20 Page 8 of 8
            Case 6:20-cr-03050-BP Document
